DETAILED ACTION
This application is a response to an application filed on 02/02/2021, in which claims 1-30 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 18, 25 and 29 are rejected under 35 U.S.C 102 (a) (1) as being unpatentable over LI et al. (hereinafter, “LI”; EP 3621226).
In response to claim 1, 
LI teaches a method for wireless communication at a transmitting sidelink communications device, comprising: determining a transport block size for a sidelink data channel transmission to at least a first sidelink device (paragraph 33, PSSCH resource configuration is read as determination, PSSCH is equated to sidelink channel, paragraph 37, set of resource blocks are equated to transport block, determining set of resource blocks is interpreted as determining transport block size for PDSCH, paragraph 108, UEs are read as using sidelink devices), the transport block size based at least in part on a first slot format or a second slot format of one or more slots reserved for transmission of the sidelink data channel transmission (paragraph 37, SCI format 1 is equated to first slot format, section, “for sidelink transmission mode 4”, determining set of resource blocks using SCI format 1(frequency resource location of the initial transmission and retransmission field) is interpreted as teaches this limitation, paragraph 44 (page 9, lines 30-31), setting resource reservation is read as reserving one or more slots for PSSCH transmission, paragraph 76, lines 45-56 is interpreted as performing data transmission using PSSCH);
transmitting, to the first sidelink communications device, sidelink control information that provides an indication that the first slot format or the second slot format is to be used for transport block size determination for the sidelink data channel transmission (paragraph 44, page 9, lines 1-32, SCI format 1 is equated to sidelink control information, transmitting SCI format is interpreted as providing an indication for first slot format, and setting resource reservation is read as using transport block size determination for the sidelink data channel transmission prior sending the SCI for providing indication); and 
transmitting the sidelink data channel transmission to the first sidelink communications device (paragraph 108 teaches this limitation), wherein sidelink data is encoded in the sidelink data channel transmission according to the determined transport block size (section 6.8.3 “Modulation”, paragraph 107, delivering data/transport explicitly teaches using sidelink data, performing scrambling procedure or encoding in PSSCH according to the determined transport block size).
In response to claim 18, 
LI teaches a method for wireless communication at a first sidelink communications device, comprising: receiving, from a second sidelink communications device, sidelink control information for a sidelink data channel transmission from the second sidelink communications device (paragraph 108, UEs are  interpreted as using as second communication sidelink device, communication is interpreted as receiving, paragraph 44, page 9, lines 1-32,SCI format 1 is equated to side link control information, setting resource reservation is read as using transport block size determination for the sidelink data channel transmission prior sending the SCI for providing indication), the sidelink control information including an indication of a first slot format or a second slot format for determination of a transport block size of the sidelink data channel transmission (paragraph 44, page 9, lines 1-32, SCI format 1 is equated to side link control information, setting resource reservation is read as using transport block size determination for the sidelink data channel transmission prior sending the SCI for providing indication); and 
decoding the sidelink data channel transmission based at least in part on the transport block size of the sidelink data channel transmission (paragraph 134, decoding is interpreted to teach this limitation), wherein the transport block size is determined based at least in part on the indication in the sidelink control information (paragraph 44, page 9, lines 1-32, transmitting SCI format is interpreted as receiving an indication for first slot format by the second sidelink device, and setting resource reservation is read as using transport block size determination for the sidelink data channel transmission prior sending the SCI for providing indication).
In response to claim 25, 
LI teaches an apparatus for wireless communication at a transmitting sidelink communications device, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (paragraph 22 teaches this limitation): 
determine a transport block size for a sidelink data channel transmission to at least a first sidelink device, the transport block size based at least in part on a first slot format or a second slot format of one or more slots reserved for transmission of the sidelink data channel transmission; transmit, to the first sidelink communications device, sidelink control information that provides an indication that the first slot format or the second slot format is to be used for transport block size determination for the sidelink data channel transmission; and transmit the sidelink data channel transmission to the first sidelink communications device, wherein sidelink data is encoded in the sidelink data channel transmission according to the determined transport block size (these limitations are identical to claim 1, therefore, they are rejected as claim 1).
In response to claim 29, 
LI teaches an apparatus for wireless communication at a first sidelink communications device, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (these limitations are identical to claim 1, therefore, they are rejected as claim 1): 
receive, from a second sidelink communications device, sidelink control information for a sidelink data channel transmission from the second sidelink communications device, the sidelink control information including an indication of a first slot format or a second slot format for determination of a transport block size of the sidelink data channel transmission; and decode the sidelink data channel transmission based at least in part on the transport block size of the sidelink data channel transmission, wherein the transport block size is determined based at least in part on the indication in the sidelink control information (these limitations are identical to claim 18, therefore, they are rejected as claim 18).
Allowable Subject Matter
Claims 2-17, 19-24, 26-28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP 3621226……………paragraphs 22, 33-37, 39, 43, and 134.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466     

/DIANE L LO/Primary Examiner, Art Unit 2466